Exhibit 10.1

 

PEAK RESORTS, INC.
2014 EQUITY INCENTIVE PLAN

Section 1.      Purpose of Plan.

The name of the Plan is the Peak Resorts, Inc. 2014 Equity Incentive Plan (the
“Plan”).  The purposes of the Plan are to advance the interests of the Company
and its stockholders by providing an incentive to attract, retain and reward
persons performing services for the Company and by motivating such persons to
contribute to the growth and profitability of the Company. To accomplish such
purposes, the Plan provides that the Company may grant Options, Stock
Appreciation Rights, Restricted Stock, Restricted Stock Units, Stock Bonuses,
Other Stock-Based Awards, Cash Awards or any combination of the foregoing.

Section 2.      Definitions.

For purposes of the Plan, the following terms shall be defined as set forth
below:

(a) “Administrator” means the Board, or, if and to the extent the Board does not
administer the Plan, the Committee in accordance with Section 3 hereof.

(b) “Affiliate” means a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.

(c) “Award” means any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Stock Bonus, Other Stock-Based Award or Cash Award
granted under the Plan.

(d) “Award Agreement” means any written agreement, contract or other instrument
or document evidencing an Award.

(e) “Base Price” has the meaning set forth in Section 8(b) hereof.

(f) “Beneficial Owner” (or any variant thereof) has the meaning defined in Rule
13d-3 under the Exchange Act.

(g) “Board” means the Board of Directors of the Company.

(h) “Cash Award” means an Award granted pursuant to Section 12 hereof.

(i) “Cause” has the meaning assigned to such term in the Award Agreement or in
any individual employment or severance agreement with the Participant or, if any
such agreement does not define “Cause,” Cause means (i) the commission of an act
of fraud or dishonesty by the Participant in the course of the Participant’s
employment; (ii) the indictment of, or entering of a plea of nolo contendere by,
the Participant for a crime constituting a felony or in respect of any act of
fraud or dishonesty; (iii) the commission of an act by the Participant which
would make the Participant or the Company (including any of its Subsidiaries or
Affiliates) subject to being



 

--------------------------------------------------------------------------------

 

enjoined, suspended, barred or otherwise disciplined for violation of federal or
state securities laws, rules or regulations, including a statutory
disqualification; (iv) gross negligence or willful misconduct in connection with
the Participant’s performance of his or her duties in connection with the
Participant’s employment by the Company (including any Subsidiary or Affiliate
for whom the Participant may be employed on a full-time basis at the time) or
the Participant’s failure to comply with any of the restrictive covenants to
which the Participant is subject; (v) the Participant’s willful failure to
comply with any material policies or procedures of the Company as in effect from
time to time provided that the Participant shall have been delivered a copy of
such policies or notice that they have been posted on a Company website prior to
such compliance failure; or (vi) the Participant’s failure to perform the
material duties in connection with the Participant’s position, unless the
Participant remedies the failure referenced in this clause (vi) no later than
ten (10) days following delivery to the Participant of a written notice from the
Company (including any of its Subsidiaries or Affiliates) describing such
failure in reasonable detail (provided that the Participant shall not be given
more than one opportunity in the aggregate to remedy failures described in this
clause (vi)).

(j) “Change in Capitalization” means any (1) merger, consolidation,
reclassification, recapitalization, spin-off, spin-out, repurchase or other
reorganization or corporate transaction or event, (2) special or extraordinary
dividend or other extraordinary distribution (whether in the form of cash,
Common Stock, or other property), stock split, reverse stock split, subdivision
or consolidation, (3) combination or exchange of shares, or (4) other change in
corporate structure, which, in any such case, the Committee determines, in its
sole discretion, affects the Common Stock such that an adjustment pursuant to
Section 5 hereof is appropriate.

(k) “Change in Control” means, unless such term or an equivalent term is
otherwise defined by the applicable Award Agreement or other written agreement
between the Participant and the Company applicable to an Award, the occurrence
of any one or a combination of the following:

(1) any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as such term is defined in Rule
13d-3 promulgated under the Exchange Act), directly or indirectly, of securities
of the Company representing more than fifty percent (50%) of the total Fair
Market Value or total combined voting power of the Company’s then-outstanding
securities entitled to vote generally in the election of directors; provided,
however, that a Change in Control shall not be deemed to have occurred if such
degree of beneficial ownership results from any of the following: (A) an
acquisition by any person who on the Effective Date is the beneficial owner of
more than fifty percent (50%) of such voting power, (B) any acquisition directly
from the Company, including, without limitation, pursuant to or in connection
with a public offering of securities, (C) any acquisition by the Company, (D)
any acquisition by a trustee or other fiduciary under an employee benefit plan
of the Company or (E) any acquisition by an entity owned directly or indirectly
by the stockholders of the Company in substantially the same proportions as
their ownership of the voting securities of the Company; or





2

--------------------------------------------------------------------------------

 

(2) an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of directors or, in the case of an Ownership
Change Event described in Section 2(cc)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or

(3) approval by the stockholders of a plan of complete liquidation or
dissolution of the Company;

provided, however, that a Change in Control shall be deemed not to include a
transaction described in subsections (1) or (2) of this Section 2(k) in which a
majority of the members of the board of directors of the continuing, surviving
or successor entity, or parent thereof, immediately after such transaction is
comprised of Incumbent Directors.

For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple events described above are related and to be treated
in the aggregate as a single Change in Control, and its determination shall be
final, binding and conclusive.

Notwithstanding the foregoing, (i) a Change in Control shall not be deemed to
have occurred by virtue of the consummation of any transaction or series of
integrated transactions immediately following which the holders of Common Stock
immediately prior to such transaction or series of transactions continue to have
substantially the same proportionate ownership in an entity which owns all or
substantially all of the assets of the Company immediately following such
transaction or series of transactions and (ii) for each Award that constitutes
deferred compensation under Section 409A of the Code, and to the extent required
to avoid accelerated taxation and/or tax penalties under Section 409A of the
Code, a Change in Control shall be deemed to have occurred under the Plan with
respect to such Award only if a change in the ownership or effective control of
the Company or a change in ownership of a substantial portion of the assets of
the Company shall also be deemed to have occurred under Section 409A of the
Code.

(l) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor thereto.

(m) “Committee” means the Compensation Committee and such other committee or
subcommittee of the Board, if any, duly appointed to administer the Plan and
having such powers in each instance as shall be specified by the Board. If, at
any time, there is no committee of the Board then authorized or properly
constituted to administer the Plan, the Board shall exercise all



3

--------------------------------------------------------------------------------

 

of the powers of the Committee granted herein, and, in any event, the Board may
in its discretion exercise any or all of such powers.

(n) “Common Stock” means the common stock, par value $0.01 per share, of the
Company.

(o) “Company” means Peak Resorts, Inc., a Missouri corporation (or any successor
company, except as the term “Company” is used in the definition of “Change in
Control” above).

(p) “Covered Employee” has the meaning ascribed to the term “covered employee”
set forth in Section 162(m) of the Code.

(q) “Disability” means, with respect to any Participant, that such Participant
(i) as determined by the Administrator in its sole discretion, is unable to
engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, or (ii) is, by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, receiving
income replacement benefits for a period of not less than three (3) months under
an accident and health plan covering employees of the Company or an Affiliate
thereof.

(r) “Effective Date” has the meaning set forth in Section 20 hereof.

(s) “Eligible Recipient” means an officer, employee, director, independent
contractor or consultant of the Company or any Affiliate of the Company who has
been selected as an eligible participant by the Administrator; provided,
 however, to the extent required to avoid accelerated taxation and/or tax
penalties under Section 409A of the Code, an Eligible Recipient of an Option or
a Stock Appreciation Right means an employee, director, independent contractor
or consultant of the Company or any Affiliate of the Company with respect to
whom the Company is an “eligible issuer of service recipient stock” within the
meaning of Section 409A of the Code.

(t) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

(u) “Exercise Price” means, with respect to any Option, the per share price at
which a holder of such Option may purchase such shares of Common Stock issuable
upon the exercise of such Option.

(v) “Fair Market Value” of Common Stock or another security as of a particular
date shall mean the fair market value as determined by the Administrator in its
sole discretion; provided, however, (i) if the Common Stock or other security is
admitted to trading on a national securities exchange, the fair market value on
any date shall be the closing sale price reported on such date, or (ii) if the
Common Stock or other security is then traded in an over-the-counter market, the
fair market value on any date shall be the average of the closing bid and asked
prices for such share in such over-the-counter market for the last preceding
date on which there was a sale of such share in such market.

(w) “Free Standing Right” has the meaning set forth in Section 8(a) hereof.

(x) “Incentive Stock Option” means an Option intended to be (as set forth in the
Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.

(y) “Incumbent Director” means a director who either (i) is a director as of the
Effective Date or (ii) is elected, or nominated for election, to the Board with
the affirmative votes of at least a majority of the Incumbent Directors at the
time of such election or nomination (but excluding a director who was elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company).

(z) “Nonstatutory Stock Option” means an Option not intended to be (as set forth
in the Award Agreement) or which does not qualify as an Incentive Stock Option
within the meaning of Section 422(b) of the Code.

(aa) “Option” means an means an Incentive Stock Option or a Nonstatutory Stock
Option granted pursuant to Error! Reference source not found. hereof.

(bb) “Other Stock-Based Award” means an Award granted pursuant to Section 10
hereof.

(cc) “Ownership Change Event” means the occurrence of any of the following with
respect to the Company: (i) the direct or indirect sale or exchange in a single
or series of related transactions by the stockholders of the Company of
securities of the Company representing more than fifty percent (50%) of the
total combined voting power of the Company’s then outstanding securities
entitled to vote generally in the election of directors; (ii) a merger or
consolidation in which the Company is a party; or (iii) the sale, exchange, or
transfer of all or substantially all of the assets of the Company (other than a
sale, exchange or transfer to one or more subsidiaries of the Company).

(dd) “Participant” means any Eligible Recipient selected by the Administrator,
pursuant to the Administrator’s authority provided for in Section 3 below, to
receive grants of Awards, and, upon his or her death, his or her successors,
heirs, executors and administrators, as the case may be.

(ee) “Performance Goals” means performance goals based on one or more of the
following criteria: (i) earnings, including one or more of operating income, net
operating income, earnings before or after taxes, earnings before or after
interest, taxes, depreciation, amortization, land and building rent, adjusted
EBITDA, economic earnings, extraordinary or special items or book value per
share (which may exclude nonrecurring items); (ii) pre-tax income or after-tax
income; (iii) earnings per share (basic or diluted); (iv) operating profit; (v)
revenue, revenue growth or rate of revenue growth; (vi) return on assets (gross
or net), return on investment, return on capital, or return on equity; (vii)
returns on sales or revenues; (viii) operating expenses; (ix) stock price
appreciation; (x) cash flow, free cash flow, cash flow return on investment
(discounted or otherwise), net cash provided by operations, or cash flow in
excess of cost of capital; (xi) implementation or completion of critical
projects or processes; (xii) cumulative earnings per share growth; (xiii)
operating margin or profit margin; (xiv) cost targets, reductions and savings,
productivity and efficiencies; (xv) strategic business criteria, consisting of
one or more objectives based on meeting specified market penetration, geographic
business expansion, customer satisfaction, employee satisfaction, human
resources management, supervision of litigation, information technology, and
goals relating to acquisitions, divestitures, joint ventures and similar
transactions, and budget comparisons; (xvi) personal professional objectives,
including any of the foregoing performance goals, the implementation of policies
and plans, the negotiation of transactions, the development of long term
business goals, formation of joint ventures, research or development
collaborations, and the completion of other corporate transactions; and (xvii)
any combination of, or a specified increase in, any of the foregoing.  Where
applicable, the Performance Goals may be expressed in terms of attaining a
specified level of the particular criteria or the attainment of a percentage
increase or decrease in the particular criteria, and may be applied to one or
more of the Company or any Affiliate thereof, or a division or unit of the
Company or any Affiliate thereof, or may be applied to the performance of the
Company relative to a market index, a group of other companies or a combination
thereof, all as determined by the Administrator.  The Performance Goals may
include a threshold level of performance below which no payment shall be made
(or no vesting shall occur), levels of performance at which specified payments
shall be made (or specified vesting shall occur), and a maximum level of
performance above which no additional payment shall be made (or at which full
vesting shall occur).  Each of the foregoing Performance Goals shall be
determined in accordance with generally accepted accounting principles (to the
extent applicable) and shall be subject to certification by the Administrator;
provided, that, to the extent permitted by Section 162(m) of the Code to the
extent applicable, the Administrator shall have the authority to make equitable
adjustments to the Performance Goals in recognition of unusual or non-recurring
events affecting the Company or any Affiliate thereof or the financial
statements of the Company or any Affiliate thereof, in response to changes in
applicable laws or regulations, or to account for items of gain, loss or expense
determined to be extraordinary or unusual in nature or infrequent in occurrence
or related to the disposal of a segment of a business or related to a change in
accounting principles.  Notwithstanding the foregoing, the Committee shall take
any actions pursuant to this paragraph to the extent necessary and desirable to
maintain qualification of Awards as performance-based compensation under Section
162(m) of the Code.

(ff) “Person” has the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof.

(gg) “Plan” has the meaning set forth in Section 1 hereof.

(hh) “Related Right” has the meaning set forth in Section 8(a) hereof.

(ii) “Restricted Stock” means Shares granted pursuant to Section 9 below subject
to certain restrictions that lapse at the end of a specified period or periods.

(jj) “Restricted Stock Unit” means the right, granted pursuant to Section 9
below, to receive the Fair Market Value of a share of Common Stock or, in the
case of an Award denominated in cash, to receive the amount of cash per unit
that is determined by the Administrator in connection with the Award.

(kk) “Rule 16b-3” has the meaning set forth in Section 3(a) hereof.

(ll) “Shares” means Common Stock reserved for issuance under the Plan, as
adjusted pursuant to the Plan, and any successor (pursuant to a merger,
consolidation or other reorganization) security.

(mm) “Stock Appreciation Right” means the right to receive, upon exercise of the
right, the applicable amounts as described in Section 8.

(nn) “Stock Bonus” means a bonus payable in fully vested shares of Common Stock
granted pursuant to Section 11 hereof.

(oo) “Subsidiary” means, with respect to any Person, as of any date of
determination, any other Person as to which such first Person owns or otherwise
controls, directly or indirectly, more than 50% of the voting shares or other
similar interests or a sole general partner interest or managing member or
similar interest of such other Person.

(pp) “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns Common Stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
(other than an Affiliate) within the meaning of Section 422(b)(6) of the Code.

(qq) “Transfer” has the meaning set forth in Section 18 hereof.

Section 3.      Administration.

(a) The Plan shall be administered by the Administrator and shall be
administered in accordance with the requirements of Section 162(m) of the Code
(but only to the extent necessary and desirable to maintain qualification of
Awards as performance-based compensation under Section 162(m) of the Code) and,
to the extent applicable, Rule 16b-3 under the Exchange Act (“Rule 16b-3”).

(rr) Pursuant to the terms of the Plan, the Administrator, subject, in the case
of any Committee, to any restrictions on the authority delegated to it by the
Board, shall have the power and authority, without limitation:

(1) to select those Eligible Recipients who shall be Participants;

(2) to determine whether and to what extent Options, Stock Appreciation Rights,
Restricted Stock, Restricted Stock Units, Stock Bonuses, Other Stock-Based
Awards, Cash Awards or a combination of any of the foregoing, are to be granted
hereunder to Participants;

(3) to determine the number of Shares to be covered by each Award granted
hereunder;

(4) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of each Award granted hereunder (including, but not limited to, (i)
the restrictions applicable to Restricted Stock or Restricted Stock Units and
the conditions under which restrictions applicable to such Restricted Stock or
Restricted Stock Units shall lapse, (ii) the performance goals and periods
applicable to Awards, (iii) the Exercise Price of each Option and Base Price of
each Stock Appreciation Right, (iv) the vesting schedule applicable to each
Award, (v) the number of Shares or amount of cash or other property subject to
each Award and (vi) subject to the requirements of Section 409A of the Code (to
the extent applicable), any amendments to the terms and conditions of
outstanding Awards, including, but not limited to, extending the exercise period
of such Awards and accelerating the vesting schedule of such Awards);

(5) to determine the terms and conditions, not inconsistent with the terms of
the Plan, which shall govern all written instruments evidencing Awards;

(6) to determine the Fair Market Value in accordance with the terms of the Plan;

(7) to determine the duration and purpose of leaves of absence which may be
granted to a Participant without constituting termination of the Participant’s
employment for purposes of Awards granted under the Plan;

(8) to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan as it shall from time to time deem advisable; and

(9) to construe and interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto), and to
otherwise supervise the administration of the Plan and to exercise all powers
and authorities either specifically granted under the Plan or necessary and
advisable in the administration of the Plan.

(ss) All decisions made by the Administrator pursuant to the provisions of the
Plan shall be final, conclusive and binding on all persons, including the
Company and the Participants.  No member of the Board or the Committee, nor any
officer or employee of the Company or any Subsidiary thereof acting on behalf of
the Board or the Committee, shall be personally liable for any action, omission,
determination, or interpretation taken or made in good faith with respect to the
Plan, and all members of the Board or the Committee and each and any officer or
employee of the Company and of any Subsidiary thereof acting on their behalf
shall, to the maximum extent permitted by law, be fully indemnified and
protected by the Company in respect of any such action, omission, determination
or interpretation.

Section 4.      Shares Reserved for Issuance; Certain Limitations.

(a) The maximum number of shares of Common Stock reserved for issuance under the
Plan shall be 559,296 shares, subject to adjustment as provided by Section 5. 

(tt) Notwithstanding anything in this Plan to the contrary, and subject to
adjustment as provided by Section 5, from and after such time, if any, as the
Plan is subject to Section 162(m) of the Code:

(1) No individual (including an individual who is likely to be a Covered
Employee) will be granted Options or Stock Appreciation Rights for more than the
number of shares of Common Stock reserved under Section 4(a) during any calendar
year.

(2) No individual who is likely to be a Covered Employee with respect to a
calendar year will be granted (A) Restricted Stock, Restricted Stock Units, a
Stock Bonus or Other Stock-Based Awards for more than the number of shares of
Common Stock reserved under Section 4(a) during any calendar year.

(uu) Subject to adjustment as provided in Section 5, the maximum aggregate
number of shares of Common Stock that may be issued under the Plan pursuant to
the exercise of Incentive Stock Options shall not exceed the number of shares of
Common Stock reserved under Section 4(a), subject to adjustment as provided in
Sections 4(d) and 5.  The maximum aggregate number of shares of Common Stock
that may be issued under the Plan pursuant to all Awards other than Incentive
Stock Options shall be the number of shares determined in accordance with
Section 4(a), subject to adjustment as provided in Sections 4(d) and 5.

(vv) Shares issued under the Plan may, in whole or in part, be authorized but
unissued Shares or Shares that shall have been or may be reacquired by the
Company in the open market, in private transactions or otherwise.  If any Shares
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires without a distribution of shares to the
Participant, the Shares with respect to such Award shall, to the extent of any
such forfeiture, cancellation, exchange, surrender, termination or expiration,
again be available for Awards under the Plan.  Notwithstanding the foregoing,
Shares that are exchanged by a Participant or withheld by the Company as full or
partial payment in connection with any Option or Stock Appreciation Right under
the Plan, as well as any Shares exchanged by a Participant or withheld by the
Company or any Subsidiary to satisfy the tax withholding obligations related to
any Option or Stock Appreciation Right under the Plan, shall not be available
for subsequent Awards under the Plan, and notwithstanding that a Stock
Appreciation Right is settled by the delivery of a net number of shares of
Common Stock, the full number of shares of Common Stock underlying such Stock
Appreciation Right shall not be available for subsequent Awards under the
Plan.  Upon the exercise of any Award granted in tandem with any other Awards,
such related Awards shall be cancelled to the extent of the number of Shares as
to which the Award is exercised and, notwithstanding the foregoing, such number
of shares shall no longer be available for Awards under the Plan.  In addition,
(i) to the extent an Award is denominated in shares of Common Stock, but paid or
settled in cash, the number of shares of Common Stock with respect to which such
payment or settlement is made shall again be available for grants of Awards
pursuant to the Plan and (ii) shares of Common Stock underlying Awards that can
only be settled in cash shall not be counted against the aggregate number of
shares of Common Stock available for Awards under the Plan.

Section 5.      Equitable Adjustments.

(a) In the event of any Change in Capitalization, an equitable substitution or
proportionate adjustment shall be made, in each case, as may be determined by
the Administrator, in its sole discretion, in (i) the aggregate number of shares
of Common Stock reserved for issuance under the Plan and the maximum number of
shares of Common Stock or cash that may be subject to Awards granted to any
Participant in any calendar year, (ii) the kind and number of securities subject
to, and the Exercise Price or Base Price of, any outstanding Options and Stock
Appreciation Rights granted under the Plan, and (iii) the kind, number and
purchase price of shares of Common Stock, or the amount of cash or amount or
type of other property, subject to outstanding Restricted Stock, Restricted
Stock Units, Stock Bonuses and Other Stock-Based Awards granted under the Plan;
provided, however, that any fractional shares resulting from the adjustment
shall be eliminated.  Such other equitable substitutions or adjustments shall be
made as may be determined by the Administrator, in its sole discretion.

(ww) Without limiting the generality of the foregoing, in connection with a
Change in Capitalization, the Administrator may provide, in its sole discretion,
for the cancellation of any outstanding Award in exchange for payment in cash or
other property having an aggregate Fair Market Value equal to the Fair Market
Value of the shares of Common Stock, cash or other property covered by such
Award, reduced by the aggregate Exercise Price or Base Price thereof, if any;
provided,  however, that if the Exercise Price or Base Price of any outstanding
Award is equal to or greater than the Fair Market Value of the shares of Common
Stock, cash or other property covered by such Award, the Board may cancel such
Award without the payment of any consideration to the Participant.

(xx) The determinations made by the Administrator or the Board, as applicable,
pursuant to this Section 5 shall be final, binding and conclusive.

Sections 6.      Eligibility.

The Participants under the Plan shall be selected from time to time by the
Administrator, in its sole discretion, from those individuals that qualify as
Eligible Recipients; provided, however, that an Incentive Stock Option may be
granted only to a person who, on the effective date of grant, is an employee of
the Company for purposes of Section 422 of the Code.

Section 7.      Options.

(a) General.  Each Participant who is granted an Option shall enter into an
Award Agreement with the Company, containing such terms and conditions as the
Administrator shall determine, in its sole discretion, which Award Agreement
shall set forth, among other things, the Exercise Price of the Option, the term
of the Option and provisions regarding exercisability of the Option.  The
provisions of each Option need not be the same with respect to each
Participant.  More than one Option may be granted to the same Participant and be
outstanding concurrently hereunder.  Options granted under the Plan shall be
subject to the terms and conditions set forth in this Section 7 and shall
contain such additional terms and conditions, not inconsistent with the terms of
the Plan, as the Administrator shall deem desirable and set forth in the
applicable Award Agreement. 

(yy) Exercise Price.  The Exercise Price for each Option shall be established in
the discretion of the Administrator; provided, however, that (i) the Exercise
Price per share shall be not less than one hundred percent (100%) of the Fair
Market Value of a share of Common Stock on the effective date of grant of the
Option and (ii) no Incentive Stock Option granted to a Ten Percent Owner shall
have an Exercise Price per share less than one hundred ten percent (110%) of the
Fair Market Value of a share of Common Stock on the effective date of grant of
the Option. Notwithstanding the foregoing, an Option (whether an Incentive Stock
Option or a Nonstatutory Stock Option) may be granted with an Exercise Price
lower than the minimum Exercise Price set forth above if such Option is granted
pursuant to an assumption or substitution for another option in a manner that
would qualify under the provisions of Sections 409A or 424(a) of the Code.

(zz) Option Term.  The maximum term of each Option shall be fixed by the
Administrator; provided, however, that (i) no Option shall be exercisable after
the expiration of ten (10) years after the effective date of grant of such
Option, (ii) no Incentive Stock Option granted to a Ten Percent Owner shall be
exercisable after the expiration of five (5) years after the effective date of
grant of such Option and (iii) no Option granted to an employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, shall be first exercisable until at least six (6) months following the
date of grant of such Option (except in the event of such employee’s death,
disability or retirement, upon a Change in Control, or as otherwise permitted by
the Worker Economic Opportunity Act).  Each Option’s term is subject to earlier
expiration pursuant to the applicable provisions in the Plan and the Award
Agreement. Notwithstanding the foregoing, the Administrator shall have the
authority to accelerate the exercisability of any outstanding Option at such
time and under such circumstances as the Administrator, in its sole discretion,
deems appropriate.

(aaa) Exercisability.  Each Option shall be exercisable at such time or times
and subject to such terms and conditions, including the attainment of
pre-established performance goals, as shall be determined by the Administrator
in the applicable Award Agreement.  The Administrator may also provide that any
Option shall be exercisable only in installments, and the Administrator may
waive such installment exercise provisions at any time, in whole or in part,
based on such factors as the Administrator may determine in its sole
discretion.  Notwithstanding anything to the contrary contained herein, an
Option may not be exercised for a fraction of a share.

(bbb) Method of Exercise.  Options may be exercised in whole or in part by
giving written notice of exercise to the Company specifying the number of whole
Shares to be purchased, accompanied by payment in full of the aggregate Exercise
Price of the Shares so purchased in cash or its equivalent, as determined by the
Administrator.  As determined by the Administrator, in its sole discretion, with
respect to any Option or category of Options, payment in whole or in part may
also be made (i) by means of consideration received under any cashless exercise
procedure approved by the Administrator (including the withholding of Shares
otherwise issuable upon exercise), (ii) in the form of unrestricted Shares
already owned by the Participant which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the Shares as to which such
Option shall be exercised, (iii) any other form of consideration approved by the
Administrator and permitted by applicable law or (iv) any combination of the
foregoing.

(ccc) Rights as Stockholder.  A Participant shall have no rights to dividends or
distributions or any other rights of a stockholder with respect to the Shares
subject to an Option until the Participant has given written notice of the
exercise thereof, has paid in full for such Shares and has satisfied the
requirements of Section 17 hereof.

(ddd) Termination of Employment or Service.  Unless the applicable Award
Agreement provides otherwise, in the event that the employment or service of a
Participant with the Company and all Affiliates thereof shall terminate, any
Options then held by the Participant shall be treated as follows:

(1) If such termination is for any reason other than Cause, Disability, or death
(including a termination by reason of the employer or other service recipient of
the Participant ceasing to be a Subsidiary or Affiliate of the Company, as
applicable), (A) Options granted to such Participant, to the extent that they
are exercisable at the time of such termination, shall remain exercisable until
the date that is ninety (90) days after such termination, on which date they
shall expire, and (B) Options granted to such Participant, to the extent that
they were not exercisable at the time of such termination, shall expire at the
close of business on the date of such termination.  The ninety (90) day period
described in this Section 7(g)(1) shall be extended to one (1) year after the
date of such termination in the event of the Participant’s death during such
ninety (90) day period.  Notwithstanding the foregoing, no Option shall be
exercisable after the expiration of its term.

(2) If such termination is on account of the Disability, or death of the
Participant, (A) Options granted to such Participant, to the extent that they
were exercisable at the time of such termination, shall remain exercisable until
the date that is one (1) year after such termination, on which date they shall
expire and (B) Options granted to such Participant, to the extent that they were
not exercisable at the time of such termination, shall expire at the close of
business on the date of such termination.  Notwithstanding the foregoing, no
Option shall be exercisable after the expiration of its term.

(3) If such termination is for Cause, all outstanding Options granted to such
Participant (whether exercisable or not immediately prior to such termination)
shall expire at the commencement of business on the date of such termination.

(eee) Other Change in Employment Status.  An Option shall be affected, both with
regard to vesting schedule and termination, by leaves of absence, changes from
full-time to part-time employment, partial disability or other changes in the
employment status of an Participant, in the discretion of the Administrator.

(i)Fair Market Value Limitation for Incentive Stock Options. To the extent that
Options designated as Incentive Stock Options (granted under all equity plans of
the Company, including the Plan) become exercisable by a Participant for the
first time during any calendar year for Common Stock having a Fair Market Value
greater than $100,000, the portion of such Incentive Stock Options which exceeds
such amount shall be treated as Nonstatutory Stock Options. For purposes of this
Section, Options designated as Incentive Stock Options shall be taken into
account in the order in which they were granted, and the Fair Market Value of
the Common Stock shall be determined as of the time the Option with respect to
such Common Stock is granted. If the Code is amended to provide for a limitation
different from that set forth in this Section, such different limitation shall
be deemed incorporated herein effective as of the date and with respect to such
Options as required or permitted by such amendment to the Code. If an Option is
treated as an Incentive Stock s of such designation, the Participant shall be
deemed to have exercised the Incentive Stock Option portion of the Option first.
Upon exercise, shares issued pursuant to each such portion of the Option shall
be separately identified.

Sections 8.      Stock Appreciation Rights.

(a) General.  Stock Appreciation Rights may be granted either alone (“Free
Standing Rights”) or in conjunction with all or part of any Option granted under
the Plan (“Related Rights”).  Related Rights may be granted either at or after
the time of the grant of such Option.  The Administrator shall determine the
Eligible Recipients to whom, and the time or times at which, grants of Stock
Appreciation Rights shall be made, the number of Shares to be awarded, the Base
Price, and all other conditions of Stock Appreciation Rights.  Notwithstanding
the foregoing, no Related Right may be granted for more Shares than are subject
to the Option to which it relates.  The provisions of Stock Appreciation Rights
need not be the same with respect to each Participant.  Stock Appreciation
Rights granted under the Plan shall be subject to the following terms and
conditions set forth in this Section 8 and shall contain such additional terms
and conditions, not inconsistent with the terms of the Plan, as the
Administrator shall deem desirable, as set forth in the applicable Award
Agreement.

(fff) Base Price.  Each Stock Appreciation Right shall be granted with a base
price that is not less than one hundred percent (100%) of the Fair Market Value
of the related shares of Common Stock on the date of grant (such amount, the
“Base Price”).

(ggg) Awards; Rights as Stockholder.  A Participant shall have no rights to
dividends or any other rights of a stockholder with respect to the shares of
Common Stock, if any, subject to a Stock Appreciation Right until the
Participant has given written notice of the exercise thereof and has satisfied
the requirements of Section 17 hereof.

(hhh) Exercisability.

(1) Stock Appreciation Rights that are Free Standing Rights shall be exercisable
at such time or times and subject to such terms and conditions as shall be
determined by the Administrator in the applicable Award Agreement.

(2) Stock Appreciation Rights that are Related Rights shall be exercisable only
at such time or times and to the extent that the Options to which they relate
shall be exercisable in accordance with the provisions of Section 7 hereof and
this Section 8 of the Plan.

(iii) Consideration Upon Exercise.

(1) Upon the exercise of a Free Standing Right, the Participant shall be
entitled to receive up to, but not more than, that number of Shares equal in
value to (i) the excess of the Fair Market Value as of the date of exercise over
the Base Price per share specified in the Free Standing Right, multiplied by
(ii) the number of Shares in respect of which the Free Standing Right is being
exercised.

(2) A Related Right may be exercised by a Participant by surrendering the
applicable portion of the related Option.  Upon such exercise and surrender, the
Participant shall be entitled to receive up to, but not more than, that number
of Shares equal in value to (i) the excess of the Fair Market Value as of the
date of exercise over the Exercise Price specified in the related Option,
multiplied by (ii) the number of Shares in respect of which the Related Right is
being exercised.  Options which have been so surrendered, in whole or in part,
shall no longer be exercisable to the extent the Related Rights have been so
exercised.

(3) Notwithstanding the foregoing, the Administrator may determine to settle the
exercise of a Stock Appreciation Right in cash (or in any combination of Shares
and cash).

(jjj) Termination of Employment or Service.

(1) Unless the applicable Award Agreement provides otherwise, in the event that
the employment or service of a Participant with the Company and all Affiliates
thereof shall terminate, any Free Standing Rights then held by the Participant
shall be treated as follows:

(i) If such termination is for any reason other than Cause, Disability, or death
(including a termination by reason of the employer or other service recipient of
the Participant ceasing to be a Subsidiary or Affiliate of the Company, as
applicable), (A) Free Standing Rights granted to such Participant, to the extent
that they are exercisable at the time of such termination, shall remain
exercisable until the date that is ninety (90) days after such termination, on
which date they shall expire, and (B) Free Standing Rights granted to such
Participant, to the extent that they were not exercisable at the time of such
termination, shall expire at the close of business on the date of such
termination.  The ninety (90) day period described in this Section 8(f)(1) shall
be extended to one (1) year after the date of such termination in the event of
the Participant’s death during such ninety (90) day period.  Notwithstanding the
foregoing, no Free Standing Rights shall be exercisable after the expiration of
its term.

(ii) If such termination is a result of the Disability, or death of the
Participant, (A) Free Standing Rights granted to such Participant, to the extent
that they were exercisable at the time of such termination, shall remain
exercisable until the date that is one (1) year after such termination, on which
date they shall expire and (B) Free Standing Rights granted to such Participant,
to the extent that they were not exercisable at the time of such termination,
shall expire at the close of business on the date of such
termination.  Notwithstanding the foregoing, no Free Standing Rights shall be
exercisable after the expiration of its term.

(iii) If such termination is for Cause, all outstanding Free Standing Rights
granted to such Participant (whether exercisable or not immediately prior to
such termination) shall expire at the commencement of business on the date of
such termination.

(2) In the event of the termination of employment or service with the Company
and all Affiliates thereof of a Participant who has been granted one or more
Related Rights, such rights shall be exercisable at such time or times and
subject to such terms and conditions as set forth in the related Options.

(kkk) Term.

(1) The term of each Free Standing Right shall be fixed by the Administrator,
but (i) no Free Standing Right shall be exercisable more than ten (10) years
after the date such right is granted and (ii) no Free Standing Right granted to
an employee who is a non-exempt employee for purposes of the Fair Labor
Standards Act of 1938, as amended, shall be first exercisable until at least six
(6) months following the date of grant of such Free Standing Right (except in
the event of such employee’s death, disability or retirement, upon a Change in
Control, or as otherwise permitted by the Worker Economic Opportunity Act).

(2) The term of each Related Right shall be the term of the Option to which it
relates, but no Related Right shall be exercisable more than ten (10) years
after the date such right is granted.

Section 9.      Restricted Stock and Restricted Stock Units.

(a) General.  Restricted Stock and Restricted Stock Units may be issued either
alone or in addition to other Awards granted under the Plan.  The Administrator
shall determine the Eligible Recipients to whom, and the time or times at which,
Restricted Stock or Restricted Stock Units shall be made; the number of Shares
to be awarded; the price, if any, to be paid by the Participant for the
acquisition of Restricted Stock or Restricted Stock Units; the period of time
prior to which Restricted Stock or Restricted Stock Units become vested and free
of restrictions on Transfer (the “Restricted Period”); the performance
objectives (if any); and all other conditions of the Restricted Stock and
Restricted Stock Units.  If the restrictions, performance objectives and/or
conditions established by the Administrator are not attained, a Participant
shall forfeit his or her Restricted Stock or Restricted Stock Units, in
accordance with the terms of the grant.  The provisions of Restricted Stock or
Restricted Stock Units need not be the same with respect to each Participant.

(lll) Awards and Certificates.

(1) Except as otherwise provided below in Section 9(c), (i) each Participant who
is granted an award of Restricted Stock may, in the Company’s sole discretion,
be issued a stock certificate in respect of such Restricted Stock; and (ii) any
such certificate so issued shall be registered in the name of the Participant,
and shall bear an appropriate legend referring to the terms, conditions, and
restrictions applicable to any such Award.  The Company may require that the
stock certificates, if any, evidencing Restricted Stock be held in the custody
of the Company until the restrictions thereon shall have lapsed, and that, as a
condition of any award of Restricted Stock, the Participant shall have delivered
a stock transfer form, endorsed in blank, relating to the Shares covered by such
award.  Certificates for shares of unrestricted Common Stock may, in the
Company’s sole discretion, be delivered to the Participant only after the
Restricted Period has expired without forfeiture in respect of such Restricted
Stock.

(2) With respect to Restricted Stock Units to be settled in Shares, at the
expiration of the Restricted Period, stock certificates in respect of the shares
of Common Stock underlying such Restricted Stock Units may, in the Company’s
sole discretion, be delivered to the Participant, or his legal representative,
in a number equal to the number of shares of Common Stock underlying the
Restricted Stock Units.

(3) Notwithstanding anything in the Plan to the contrary, any Restricted Stock
or Restricted Stock Units to be settled in Shares (at the expiration of the
Restricted Period) may, in the Company’s sole discretion, be issued in
uncertificated form.

(4) Further, notwithstanding anything in the Plan to the contrary, with respect
to Restricted Stock Units, at the expiration of the Restricted Period, Shares
(either in certificated or uncertificated form) or cash, as applicable, shall
promptly be issued to the Participant, unless otherwise deferred in accordance
with procedures established by the Company in accordance with Section 409A of
the Code, and such issuance or payment shall in any event be made no later than
March 15th of the calendar year following the year of vesting or within other
such period as is required to avoid accelerated taxation and/or tax penalties
under Section 409A of the Code.

(mmm) Restrictions and Conditions.  The Restricted Stock and Restricted Stock
Units granted pursuant to this Section 9 shall be subject to the following
restrictions and conditions and any additional restrictions or conditions as
determined by the Administrator at the time of grant or, subject to Section 409A
of the Code where applicable, thereafter:

(1) The Administrator may, in its sole discretion, provide for the lapse of
restrictions in installments and may accelerate or waive such restrictions in
whole or in part based on such factors and such circumstances as the
Administrator may determine, in its sole discretion, including, but not limited
to, the attainment of certain performance related goals, the Participant’s
termination of employment or service as an officer, director, independent
contractor or consultant to the Company or any Affiliate thereof, or the
Participant’s death or Disability; provided, however, that this sentence shall
not apply to any Award which is intended to qualify as performance-based
compensation under Section 162(m) of the Code.  Notwithstanding the foregoing,
upon a Change in Control, the outstanding Awards shall be subject to Section 14
hereof.

(2) Except as provided in the applicable Award Agreement, the Participant shall
generally have the rights of a stockholder of the Company with respect to shares
of Restricted Stock during the Restricted Period, including the right to vote
such shares and to receive any dividends declared with respect to such
shares.  The Participant shall generally not have the rights of a stockholder
with respect to shares of Common Stock subject to Restricted Stock Units during
the Restricted Period; provided, however, that, subject to Section 409A of the
Code, an amount equal to dividends declared during the Restricted Period with
respect to the number of shares of Common Stock covered by Restricted Stock
Units may, to the extent set forth in an Award Agreement, be provided to the
Participant.  Notwithstanding the foregoing, any dividend or dividend equivalent
awarded with respect to Restricted Stock or Restricted Stock Units shall, unless
otherwise set forth in an applicable Award Agreement, be subject to the same
restrictions, conditions and risks of forfeiture as the underlying Restricted
Stock or Restricted Stock Units.

(nnn) Termination of Employment or Service.  The rights of Participants granted
Restricted Stock or Restricted Stock Units upon termination of employment or
service with the Company and all Affiliates thereof for any reason during the
Restricted Period shall be set forth in the Award Agreement.

(ooo) Form of Settlement.  The Administrator reserves the right in its sole
discretion to provide (either at or after the grant thereof) that any Restricted
Stock Unit represent the right to receive the amount of cash per unit that is
determined by the Administrator in connection with the Award.

Section 10.     Other Stock-Based Awards.

Other forms of Awards valued in whole or in part by reference to, or otherwise
based on, Common Stock, including but not limited to dividend equivalents, may
be granted either alone or in addition to other Awards (other than in connection
with Options or Stock Appreciation Rights) under the Plan.  Any dividend or
dividend equivalent awarded hereunder shall be subject to the same restrictions,
conditions and risks of forfeiture as the underlying Award.  Subject to the
provisions of the Plan, the Administrator shall have sole and complete authority
to determine the individuals to whom and the time or times at which such Other
Stock-Based Awards shall be granted, the number of shares of Common Stock to be
granted pursuant to such Other Stock-Based Awards, or the manner in which such
Other Stock-Based Awards shall be settled (e.g., in shares of Common Stock, cash
or other property), or the conditions to the vesting and/or payment or
settlement of such Other Stock-Based Awards (which may include, but not be
limited to, achievement of performance criteria) and all other terms and
conditions of such Other Stock-Based Awards.

Section 11.     Stock Bonuses.

In the event that the Administrator grants a Stock Bonus, the Shares
constituting such Stock Bonus shall, as determined by the Administrator, be
evidenced in uncertificated form or by a book entry record or a certificate
issued in the name of the Participant to whom such grant was made and delivered
to such Participant as soon as practicable after the date on which such Stock
Bonus is payable.

Section 12.     Cash Awards. 

The Administrator may grant awards that are payable solely in cash, as deemed by
the Administrator to be consistent with the purposes of the Plan, and such Cash
Awards shall be subject to the terms, conditions, restrictions and limitations
determined by the Administrator, in its sole discretion, from time to
time.  Cash Awards may be granted with value and payment contingent upon the
achievement of performance criteria. 

Section 13.     Special Provisions Regarding Certain Awards. 

The Administrator may make Awards hereunder to Covered Employees (or to
individuals whom the Administrator believes may become Covered Employees) that
are intended to qualify as performance-based compensation under Section 162(m)
of the Code.  The exercisability and/or payment of such Awards may, to the
extent required to qualify as performance-based compensation under Section
162(m) of the Code, be subject to the achievement of performance criteria based
upon one or more Performance Goals and to certification of such achievement in
writing by the Committee.  The Committee may in its discretion reduce the amount
of such Awards that would otherwise become exercisable and/or payable upon
achievement of such Performance Goals and the certification in writing of such
achievement, but may not increase such amounts.  Any such Performance Goals
shall be established in writing by the Committee not later than the time period
prescribed under Section 162(m) of the Code and the regulations
thereunder.  Notwithstanding anything set forth in the Plan to contrary, all
provisions of such Awards which are intended to qualify as performance-based
compensation under Section 162(m) of the Code shall be construed in a manner to
so comply.

Section 14.     Change in Control Provisions.

Unless otherwise determined by the Administrator and evidenced in an Award
Agreement, in the event that (a) a Change in Control occurs, and (b) the
Participant’s employment or service is terminated by the Company, its successor
or an Affiliate thereof without Cause on or after the effective date of the
Change in Control but prior to twelve (12) months following the Change in
Control, then:

(a) any unvested or unexercisable portion of any Award carrying a right to
exercise shall become fully vested and exercisable; and

(ppp) the restrictions, deferral limitations, payment conditions and forfeiture
conditions applicable to an Award granted under the Plan shall lapse and such
Awards shall be deemed fully vested and any performance conditions imposed with
respect to such Awards shall be deemed to be fully achieved.

If the Administrator determines in its discretion pursuant to Section 3(b)(5)
hereof to accelerate the vesting of Options and/or Stock Appreciation Rights in
connection with a Change in Control, the Administrator shall also have
discretion in connection with such action to provide that all Options and/or
Stock Appreciation Rights outstanding immediately prior to such Change in
Control shall expire on the effective date of such Change in Control.

Section 15.      Amendment and Termination.

The Board may amend, alter or terminate the Plan, but no amendment, alteration,
or termination shall be made that would impair the rights of a Participant under
any Award theretofore granted without such Participant’s consent.  Unless the
Board determines otherwise, the Board shall obtain approval of the Company’s
stockholders for any amendment to the Plan that would require such approval in
order to satisfy the requirements of Section 162(m) of the Code (but only to the
extent necessary and desirable to maintain qualification of Awards as
performance-based compensation under Section 162(m) of the Code), any rules of
the stock exchange on which the Common Stock is traded or other applicable
law.  The Administrator may amend the terms of any Award theretofore granted,
prospectively or retroactively, but, subject to Section 5 of the Plan and the
immediately preceding sentence, no such amendment shall impair the rights of any
Participant without his or her consent.

Section 16.     Unfunded Status of Plan.

The Plan is intended to constitute an “unfunded” plan for incentive
compensation.  With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

Section 17.     Withholding Taxes.

Each Participant shall, no later than the date as of which the value of an Award
first becomes includible in the gross income of such Participant for purposes of
applicable taxes, pay to the Company, or make arrangements satisfactory to the
Administrator regarding payment of, the minimum amount of any such applicable
taxes required by law to be withheld with respect to the Award.  The obligations
of the Company under the Plan shall be conditional on the making of such
payments or arrangements, and the Company shall, to the extent permitted by law,
have the right to deduct any such taxes from any payment of any kind otherwise
due to such Participant.  Whenever cash is to be paid pursuant to an Award, the
Company shall have the right to deduct therefrom an amount sufficient to satisfy
any applicable withholding tax requirements related thereto.  Whenever Shares or
property other than cash are to be delivered pursuant to an Award, the Company
shall have the right to require the Participant to remit to the Company in cash
an amount sufficient to satisfy any related taxes to be withheld and applied to
the tax obligations; provided, that, with the approval of the Administrator, a
Participant may satisfy the foregoing requirement by either (i) electing to have
the Company withhold from delivery of Shares or other property, as applicable,
or (ii) by delivering already owned unrestricted shares of Common Stock, in each
case, having a value not exceeding the applicable taxes to be withheld and
applied to the tax obligations.  Such already owned and unrestricted shares of
Common Stock shall be valued at their Fair Market Value on the date on which the
amount of tax to be withheld is determined and any fractional share amounts
resulting therefrom shall be settled in cash.  Such an election may be made with
respect to all or any portion of the Shares to be delivered pursuant to an
award.  The Company may also use any other method of obtaining the necessary
payment or proceeds, as permitted by law, to satisfy its withholding obligation
with respect to any Award.

Section 18.     Transfer of Awards. 

Until such time as the Awards are fully vested and/or exercisable in accordance
with the Plan or an Award Agreement, no purported sale, assignment, mortgage,
hypothecation, transfer, charge, pledge, encumbrance, gift, transfer in trust
(voting or other) or other disposition of, or creation of a security interest in
or lien on, any Award or any agreement or commitment to do any of the foregoing
(each, a “Transfer”) by any holder thereof in violation of the provisions of the
Plan or an Award Agreement will be valid, except with the prior written consent
of the Administrator, which consent may be granted or withheld in the sole
discretion of the Administrator.  Any purported Transfer of an Award or any
economic benefit or interest therein in violation of the Plan or an Award
Agreement shall be null and void ab initio, and shall not create any obligation
or liability of the Company, and any Person purportedly acquiring any Award or
any economic benefit or interest therein transferred in violation of the Plan or
an Award Agreement shall not be entitled to be recognized as a holder of any
shares of Common Stock or other property underlying such Award.  Unless
otherwise determined by the Administrator in accordance with the provisions of
the immediately preceding sentence, or, in the case of an Incentive Stock
Option, only as permitted by applicable regulations under Section 421 of the
Code in a manner that does not disqualify such Option as an Incentive Stock
Option, an Option or Stock Appreciation Right may be exercised, during the
lifetime of the Participant, only by the Participant or, during any period
during which the Participant is under a legal disability, by the Participant’s
guardian or legal representative.

Section 19.     Continued Employment or Service. 

The adoption of the Plan shall not confer upon any Eligible Recipient any right
to continued employment or service with the Company or any Affiliate thereof, as
the case may be, nor shall it interfere in any way with the right of the Company
or any Affiliate thereof to terminate the employment or service of any of its
Eligible Recipients at any time.

Section 20.     Effective Date.

The Plan was adopted by the Board on November 4, 2014, and shall become
effective without further action as of the later of (a) the effectiveness of the
Company’s registration statement on Form S-1 filed with the U.S. Securities and
Exchange Commission on
October 20, 2014, as amended, and (b) the Common Stock being listed or approved
for listing upon notice of issuance on The Nasdaq Stock Market (the date of such
effectiveness, the “Effective Date”).

Section 21.     Term of Plan.

No award shall be granted pursuant to the Plan on or after the tenth (10th)
anniversary of the Effective Date, but awards theretofore granted may extend
beyond that date.

Section 22.     Securities Matters and Regulations.

(a) Notwithstanding anything herein to the contrary, the obligation of the
Company to sell or deliver Common Stock with respect to any Award granted under
the Plan shall be subject to all applicable laws, rules and regulations,
including all applicable federal and state securities laws, and the obtaining of
all such approvals by governmental agencies as may be deemed necessary or
appropriate by the Administrator.   The Administrator may require, as a
condition of the issuance and delivery of certificates evidencing shares of
Common Stock pursuant to the terms hereof, that the recipient of such shares
make such agreements and representations, and that such certificates bear such
legends, as the Administrator, in its sole discretion, deems necessary or
advisable. 

(qqq) Each Award is subject to the requirement that, if at any time the
Administrator determines that the listing, registration or qualification of
Common Stock issuable pursuant to the Plan is required by any securities
exchange or under any state or federal law, or the consent or approval of any
governmental regulatory body is necessary or desirable as a condition of, or in
connection with, the grant of an Award or the issuance of Common Stock, no such
Award shall be granted or payment made or Common Stock issued, in whole or in
part, unless listing, registration, qualification, consent or approval has been
effected or obtained free of any conditions not acceptable to the
Administrator. 

(rrr) In the event that the disposition of Common Stock acquired pursuant to the
Plan is not covered by a then current registration statement under the
Securities Act and is not otherwise exempt from such registration, such Common
Stock shall be restricted against transfer to the extent required by the
Securities Act or regulations thereunder, and the Administrator may require a
Participant receiving Common Stock pursuant to the Plan, as a condition
precedent to receipt of such Common Stock, to represent to the Company in
writing that the Common Stock acquired by such Participant is acquired for
investment only and not with a view to distribution. 

Section 23.     Notification of Election Under Section 83(b) of the Code.  

If any Participant shall, in connection with the acquisition of shares of Common
Stock under the Plan, make the election permitted under Section 83(b) of the
Code, such Participant shall notify the Company of such election within ten (10)
days after filing notice of the election with the Internal Revenue Service. 

Section 24.     No Fractional Shares.  

No fractional shares of Common Stock shall be issued or delivered pursuant to
the Plan.   The Administrator shall determine whether cash, other Awards, or
other property shall be issued or paid in lieu of such fractional shares or
whether such fractional shares or any rights thereto shall be forfeited or
otherwise eliminated. 

Section 25.     Beneficiary.

A Participant may file with the Administrator a written designation of a
beneficiary on such form as may be prescribed by the Administrator and may, from
time to time, amend or revoke such designation. If no designated beneficiary
survives the Participant, the executor or administrator of the Participant’s
estate shall be deemed to be the Participant’s beneficiary.

Section 26.     Paperless Administration.

In the event that the Company establishes, for itself or using the services of a
third party, an automated system for the documentation, granting or exercise of
Awards, such as a system using an internet website or interactive voice
response, then the paperless documentation, granting or exercise of Awards by a
Participant may be permitted through the use of such an automated system.

Section 27.     Severability.

If any provision of the Plan is held to be invalid or unenforceable, the other
provisions of the Plan shall not be affected but shall be applied as if the
invalid or unenforceable provision had not been included in the Plan.

Section 28.     Clawback.

Notwithstanding any other provisions in this Plan, any Award which is subject to
recovery under any law, government regulation or stock exchange listing
requirement, will be subject to such deductions and clawback as may be required
to be made pursuant to such law, government regulation or stock exchange listing
requirement (or any policy adopted by the Company pursuant to any such law,
government regulation or stock exchange listing requirement).

Section 29.     Section 409A of the Code.

The Plan as well as payments and benefits under the Plan are intended to be
exempt from, or to the extent subject thereto, to comply with Section 409A of
the Code, and, accordingly, to the maximum extent permitted, the Plan shall be
interpreted in accordance therewith.  Notwithstanding anything contained herein
to the contrary, to the extent required in order to avoid accelerated taxation
and/or tax penalties under Section 409A of the Code, the Participant shall not
be considered to have terminated employment or service with the Company for
purposes of the Plan and no payment shall be due to the Participant under the
Plan or any Award until the Participant would be considered to have incurred a
“separation from service” from the Company and its Affiliates within the meaning
of Section 409A of the Code.  Any payments described in the Plan that are due
within the “short term deferral period” as defined in Section 409A of the Code
shall not be treated as deferred compensation unless applicable law requires
otherwise.  Notwithstanding anything to the contrary in the Plan, to the extent
that any Awards (or any other amounts payable under any plan, program or
arrangement of the Company or any of its Affiliates) are payable upon a
separation from service and such payment would result in the imposition of any
individual tax and penalty interest charges imposed under Section 409A of the
Code, the settlement and payment of such awards (or other amounts) shall instead
be made on the first business day after the date that is six (6) months
following such separation from service (or death, if earlier).  Each amount to
be paid or benefit to be provided under this Plan shall be construed as a
separate identified payment for purposes of Section 409A of the Code.  The
Company makes no representation that any or all of the payments or benefits
described in this Plan will be exempt from or comply with Section 409A of the
Code and makes no undertaking to preclude Section 409A of the Code from applying
to any such payment.  The Participant shall be solely responsible for the
payment of any taxes and penalties incurred under Section 409A.

Section 30.     Governing Law.

The Plan shall be governed by and construed in accordance with the laws of the
State of Missouri, without giving effect to principles of conflicts of law of
such state.



4

--------------------------------------------------------------------------------